 

TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN


GLOBAL STOCK OPTION AGREEMENT
OFFICERS & INTERNAL EXECUTIVE OFFICERS
Unless otherwise defined herein, the capitalized terms used in this Global Stock
Option Agreement (Officers & Internal Executive Officers) shall have the same
defined meanings as set forth in the Trimble Navigation Limited Amended and
Restated 2002 Stock Plan (the “Plan”).
I.NOTICE OF STOCK OPTION GRANT
Name (Optionee): ____________________________


You have been granted an Option to purchase shares of the Common Stock of the
Company, subject to the terms and conditions of the Plan and this Global Stock
Option Agreement (Officers & Internal Executive Officers), including any special
terms and conditions for your country in the appendix attached hereto (the
“Appendix,” together with the Global Stock Option Agreement, the “Option
Agreement”), as follows:
Date of Grant        
Exercise Price per Share    US$    
Total Number of Shares Granted        
Total Exercise Price    US$    


Type of Option
 
Incentive Stock Option
 
 
Nonstatutory Stock Option


(Officers)    

--------------------------------------------------------------------------------






Term/Expiration Date:        
Vesting Schedule:
This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:
50% of the Shares subject to this Option shall vest two years after the vesting
commencement date which has been communicated to you, and 1/48th of the Shares
subject to this Option shall vest each month thereafter on the same day of the
month as the vesting commencement date, such that 100% of the Shares subject to
this Option shall vest four (4) years from the vesting commencement date,
subject to the Optionee continuing to be a Service Provider on such dates, as
further described in Part II, Paragraph H.13 below. Anything in the foregoing to
the contrary notwithstanding, in the event that the Optionee ceases to be a
Service Provider as a result of the Optionee’s death, this Option shall
automatically vest and become immediately exercisable with respect to the number
of Shares that would have vested had the Optionee continued as a Service
Provider for an additional twenty-four (24) month period following the
Optionee’s death.
Forfeiture
Except as provided above under the heading "Vesting Schedule," upon the date
that the Optionee ceases to be a Service Provider for any reason, all unvested
Options shall be forfeited. The date the Optionee ceases to be a Service
Provider for purposes of the Option will be the date described in Part II,
Paragraph H.13 below.
Post-Termination Exercise Period:
The vested portion of this Option may be exercised for twelve (12) months after
the Optionee ceases to be a Service Provider (including the death or Disability
of the Optionee). The date the Optionee ceases to be a Service Provider for
purposes of this Option will be the date described in Part II, Paragraph H.13
below. Upon the death or Disability of the Optionee, this Option may be
exercised for twelve (12) months after the Optionee ceases to be a Service
Provider. In no event shall any portion of this Option be exercised later than
the Term/Expiration Date as provided above.
II.OPTION AGREEMENT
A.Grant of Option.
The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) an Option to purchase the number of Shares, as set forth in the
Notice of Grant, at the Exercise Price per Share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference, and this Option Agreement. Subject to
Section 15(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.

-2-

--------------------------------------------------------------------------------




B.Exercise of Option.
1.Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.
1.Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time (the
“Exercise Notice”), which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be completed by the Optionee and delivered to the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of the Exercise Price and the Tax-Related Items (as
defined in Paragraph F below).
C.Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee and to the extent permitted
under Applicable Laws:
1.    cash (in U.S. dollars); or
2.    check (denominated in U.S. dollars); or
3.    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or
4.    subject to the sole discretion of the Administrator, surrender of other
Shares which have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price of the Exercised Shares.
D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.Tax Obligations.

-3-

--------------------------------------------------------------------------------




The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Optionee’s employer (the “Employer”), the ultimate
liability for all income tax, social security, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”) is and remains the Optionee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Optionee further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this Option, including, without limitation, the grant, vesting or
exercise of this Option, the issuance of Shares upon exercise of this Option,
the subsequent sale of Shares acquired pursuant to such issuance and the receipt
of any dividends; and (b) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if the Optionee is subject to Tax-Related
Items in more than one jurisdiction, the Optionee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy any withhiolding obligations with regard to Tax-Related
Items by one or a combination of the following:
1.withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or
2.withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization without
further consent); or
3.withholding in Exercised Shares to be issued upon exercise of this Option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, the
Optionee is deemed, for tax purposes, to have been issued the full number of
Exercised Shares, notwithstanding that some Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, the Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan,
which amount cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver Shares or the proceeds of the sale of Shares if
the Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items.

-4-

--------------------------------------------------------------------------------




G.Code Section 409A.
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude Section
409A of the Code from applying to the Option or to ensure that it complies with
Section 409A of the Code.
H.Nature of Option Grant.
In accepting this Option, the Optionee acknowledges, understands and agrees
that:
1.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
2.the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future stock options, or benefits in lieu
of stock options, even if stock options have been granted in the past;
3.all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
4.this Option grant and the Optionee’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Subsidiary or Affiliate,
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary or Affiliate, as applicable, to terminate the Optionee’s Service
Provider relationship at any time;
5.the Optionee’s participation in the Plan is voluntary;
6.unless otherwise agreed with the Company, this Option and the Optioned Stock,
and the income and value of same, are not granted as consideration for, or in
connection with the service the Optionee may provide as a director of a
Subsidiary or Affiliate of the Company;
7.this Option and the Optioned Stock are not intended to replace any pension
rights or compensation;
8.this Option and the Optioned Stock, and the income and value of same, are not
part of normal or expected compensation or salary for purposes of calculating
any severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

-5-

--------------------------------------------------------------------------------




9.the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with any certainty;
10.if the Optioned Stock does not increase in value, this Option will have no
value;
11.if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease, even below the Exercise
Price;
12.no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from termination of the Optionee’s
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Optionee is engaged as a Service Provider or the terms of the
Optionee's employment or service agreement, if any) and, in consideration of the
grant of this Option to which the Optionee is not otherwise entitled, the
Optionee irrevocably agrees never to institute any claim against the Company,
the Employer or any Subsidiary or Affiliate, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer, and any
Subsidiary or Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then by
participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
13.for purposes of this Option, the Optionee’s relationship as a Service
Provider will be considered terminated as of the date the Optionee is no longer
actively providing services to the Company or one of its Subsidiaries or
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Optionee is engaged as a Service Provider or the terms of the
Optionee’s employment or service agreement, if any); unless otherwise expressly
provided in this Option Agreement or determined by the Company, (i) the
Optionee’s right to vest in this Option under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the period
during which the Optionee is considered a Service Provider would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Optionee is engaged
as a Service Provider or the terms of the Optionee’s employment or service
agreement, if any); and (ii) the period (if any) during which the Optionee may
exercise this Option after the Optionee ceases to be a Service Provider will
commence on the date the Optionee ceases to actively provide services and will
not be extended by any notice period mandated under employment laws in the
jurisdiction where the Optionee is engaged as a Service Provider or the terms of
the Optionee’s employment or service agreement, if any; the Administrator shall
have the exclusive discretion to determine when the Optionee is no longer
actively providing services for purposes of this Option (including whether the
Optionee may still be considered to be actively providing services while on a
leave of absence);
14.unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and

-6-

--------------------------------------------------------------------------------




15.neither the Company, the Employer nor any Subsidiary of Affiliate shall be
liable for any foreign exchange rate fluctuation between the United States
Dollar and the Optionee’s local currency (if different) that may affect the
value of this Option or of any amounts due to the Optionee pursuant to the
exercise of this Option or the subsequent sale of any Shares acquired upon
exercise.
I.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. Optionee
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.
J.Compliance with Law.
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Further, no Shares will be issued until
completion of any other applicable registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of any applicable governmental regulatory
body, or prior to obtaining any approval or other clearance from any local,
state, federal or foreign governmental agency, which registration, qualification
or approval the Company shall, in its absolute discretion, deem necessary or
advisable. By accepting this Option, the Optionee agrees not to sell any of the
Shares received under this Option at a time when Applicable Laws or Company
policies prohibit a sale.
K.Insider Trading Restrictions / Market Abuse Laws.
The Optionee acknowledges that, depending on his or her country of residence,
the Optionee may be subject to insider trading restrictions and/or market abuse
laws, which may affect his or her ability to acquire or sell Shares or rights to
Shares (e.g., Options) under the Plan during such times as the Optionee is
considered to have “inside information” regarding the Company (as defined by the
laws in the Optionee’s country).  Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  The Optionee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions and that the Optionee should speak to his or her personal legal
advisor on this matter.
L.Data Privacy.
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials (“Data”) by
and among, as applicable, the Employer, the Company

-7-

--------------------------------------------------------------------------------




and any Subsidiary or Affiliate for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.
The Optionee understands that the Company and the Employer may hold certain
personal information about him or her, including, without limitation, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all stock options or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Optionee’s favor, for the exclusive purpose of implementing, administering
and managing the Plan.
The Optionee understands that Data will be transferred to the Company’s
designated broker/third party administrator for the Plan, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Optionee understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Optionee’s country. The Optionee understands that, if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of Data by contacting his or her local human resources
representative. The Optionee authorizes the Company, the Company’s broker and
any other third parties which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that, if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, or require any
necessary amendments to Data, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Optionee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her status as a Service Provider and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing the Optionee’s consent is that the Company would not be
able to grant the Optionee options or other equity awards or administer or
maintain such awards. Therefore, the Optionee understands that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan. For more information on the consequences of his or her refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.
M.Language.
If the Optionee has received this Option Agreement or any other documents
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.
N.Electronic Delivery and Participation.

-8-

--------------------------------------------------------------------------------




The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.
O.Severability.
The provisions of this Option Agreement (which includes the Appendix) are
severable, and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
P.Appendix.
This Option shall be subject to any special terms and conditions for the
Optionee’s country set forth in the Appendix. Moreover, if the Optionee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country shall apply to the Optionee, unless the Company
determines that the application of such terms and conditions is not necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Option Agreement.
Q.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
R.Entire Agreement.
The Plan is incorporated herein by reference. The Plan and this Option
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee.
S.Governing Law; Venue.
This Option and this Option Agreement are governed by the internal substantive
laws, but not the choice of law rules, of the State of California, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the State of California, U.S.A. and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, U.S.A.,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.

-9-

--------------------------------------------------------------------------------




T.Waiver.
The Optionee acknowledges that a waiver by the Company of breach of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement or of any subsequent breach by
the Optionee or any other optionee.


BY THE OPTIONEE’S SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE
BELOW OR BY THE OPTIONEE’S ACCEPTANCE OF THIS OPTION THROUGH THE COMPANY’S
ONLINE ACCEPTANCE PROCEDURES, THE OPTIONEE AND THE COMPANY AGREE THAT THIS
OPTION IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND
THIS OPTION AGREEMENT. THE OPTIONEE HAS REVIEWED THE PLAN AND THIS OPTION
AGREEMENT IN THEIR ENTIRETY, HAS HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF
COUNSEL PRIOR TO EXECUTING THIS OPTION AGREEMENT AND FULLY UNDERSTANDS ALL
PROVISIONS OF THE PLAN AND OPTION AGREEMENT. THE OPTIONEE HEREBY AGREES TO
ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS RELATING TO THE PLAN AND OPTION AGREEMENT. THE
OPTIONEE FURTHER AGREES TO NOTIFY THE COMPANY UPON ANY CHANGE IN THE OPTIONEE’S
RESIDENCE ADDRESS INDICATED BELOW.


 
 
 
 
OPTIONEE:                
 
TRIMBLE NAVIGATION LIMITED:
 
 
 
 
 
Signature
 
By


 
 
 
 
 
 
 
Steven W. Berglund
 
Print Name
 
Print Name
 
 
 
 
 
 
 
President & CEO
 
Residence Address
 
Title


 






-10-

--------------------------------------------------------------------------------




APPENDIX TO
TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
GLOBAL STOCK OPTION AGREEMENT
OFFICERS & INTERNAL EXECUTIVE OFFICERS




TERMS AND CONDITIONS


This Appendix, which is part of the Option Agreement, includes additional or
different terms and conditions that govern this Option and that will apply to
the Optionee if he or she is in one of the countries listed below. Unless
otherwise defined herein, capitalized terms set forth in this Appendix shall
have the meanings ascribed to them in the Plan or the Option Agreement, as
applicable.


If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
the Optionee under these circumstances.


NOTIFICATIONS


This Appendix also includes information regarding securities, exchange control
and certain other issues of which the Optionee should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Optionee not rely on the
information in this Appendix as the only source of information relating to the
consequences of his or her participation in the Plan because such information
may be outdated when he or she exercise this Option and/or sells any Shares
acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. The Optionee
therefore is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her particular
situation.


Finally, if the Optionee is a citizen or resident of a country other than that
in which the Optionee currently is working, is considered a resident of another
country for local law purposes or transfers employment and/or residency to a
different country after the Date of Grant, the information contained herein may
not apply in the same manner to him or her.



-11-

--------------------------------------------------------------------------------




UNITED STATES


TERMS AND CONDITIONS


Grant of Option. The following provision supplements Paragraph A of the Option
Agreement:


If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Section 422(d) of the Code,
it shall be treated as a Nonstatutory Stock Option (“NSO”).


Exercise of Option. The following provision supplements Paragraph B of the
Option Agreement:


ISO Exercise. Upon the exercise of an ISO, the Exercised Shares shall be
credited to the Brokerage Account. “Brokerage Account” means the general
securities brokerage account, or such other account or record determined
appropriate by the Company, established and maintained for Exercised Shares that
are issued pursuant to the exercise of an ISO with any entity selected by the
Company, in its discretion, to assist in the administration of, and purchase of
Exercised Shares issued pursuant to an ISO. An Optionee hereunder may elect at
any time on a form acceptable to the Company to have all or part of the
Exercised Shares credited to the Brokerage Account on his or her behalf sold at
the Optionee’s expense and the cash paid to the Optionee. An Optionee who has
Exercised Shares credited in the Brokerage Account may elect, at any time after
two (2) years from the Date of Grant and one (1) year from the date of exercise
corresponding to the Exercised Shares credited in the Brokerage Account and on a
form acceptable to the Company, to have all or part of the Exercised Shares
purchased on such date of exercise and credited to the Brokerage Account on his
or her behalf transferred to the Optionee’s individual brokerage account
established at the Optionee’s expense.


Tax Obligations. The following provision supplements Paragraph F of the Option
Agreement:


Notice of Disqualifying Disposition of ISO Shares. If the Option granted to the
Optionee herein is an ISO, and if the Optionee sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before (1) two years after
the Date of Grant, or (2) one year after the date of exercise, the Optionee
shall immediately notify the Company in writing of such disposition.


Compliance with Law. The following provision supplements Paragraph J of the
Option Agreement:


Assuming compliance with Applicable Laws, for income tax purposes, the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.



-12-